Title: To James Madison from James Leander Cathcart, 25 July 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 10
						Sir
						Leghorn July 25th: 1803
					
					Last night arrived from Tripoli & Tunis a french vessel which brought me the enclosed intelligence 


from Mr: Nissen at Tripoli.  From Mr. Davis at Tunis & from Comodore Morris I have not rec’d. a line since I 


saw them last which seems to me as extraordinary as improper.  As I am just going to embark for Malta I cannot 


be so diffuse as is necessary on the subject of Mr. Nissen’s report but foresee many 


difficultys in the way of our negociation; in fact Sir we have lost our importance in those seas, & if it is not 


speedily retrieved by a brilliant act we must & had much better at once comply with those Bashaws demands 


& put ourselves in the same situation that Sweden & Denmark is.  Nothing less will satisfy the avarice of 


those chiefs  One concession is allways the fore runner of an other.
					I am inform’d by Mr: Ulrich the Danish Consul here that their Consular present paid last year at Tunis 


ammounted to near ten thousand dollars and that the Bey was not content.  I therefore can see no 


probability that ours can be made for a smaller sum.  I shall delay the 


procuring them as long as possible in hopes of hearing from you after the arrival of Mr. Eaton at the seat of 


government.
					I have negociated bills upon you for  22, 200 at 10 % discount, including all expenses 


which neats here 20,000 dollars & could not procure it upon better terms as I am not 


furnish’d with a credit upon London.  The particulars of the draughts you will be inform’d by 


 letter of advice.  You shall hear from me on my arrival at Malta, & I request you to excuse 


the abruptness with which I have the honor to subscribe myself Sir Yr. most Obnt. Sert.
					
						James Lear: Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
